DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 11-14, and 17-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-7 of U.S. Patent No. 10,299,756. 
Instant Application 16/875,033
Claims – 05/15/2020
U.S. Patent No. 10,299,756
1. A method for guiding surgical instrumentation through anatomy of a subject while creating an operative corridor to a spinal surgical target site while the subject is positioned in a lateral, decubitus position, the method comprising:
advancing an instrument to the spinal surgical target site, the instrument equipped with at least one instrument electrode and at least one ultrasound transducer, wherein the advancing of the at least one instrument comprises establishing the operative corridor along a lateral, trans- psoas path from an incision site, through non-bone soft tissue, to the surgical target site;
while advancing the instrument to the surgical target site:
emitting an electrical stimulation signal from the at least one instrument electrode; 
emitting an ultrasound signal from the at least one ultrasound transducer; 
receiving an evoked neuromuscular response in a neuromuscular recording electrode in relation to the stimulation signal from the at least one instrument electrode indicative of a proximity of the instrument to nerve tissue;
receiving the emitted ultrasound signal from the at least one ultrasound transducer;
processing the received ultrasound signal in a control unit to generate a viewable image of a location of nerve tissue relative to the at least one ultrasound transducer, 
wherein the location of the nerve tissue is derived from the received ultrasound signal and acoustical characteristics of the nerve tissue; and 
displaying the viewable image and an indication of the proximity of the instrument to nerve tissue such that the lateral, trans-psoas path to the spinal surgical target site can be adjusted if nerve tissue is positioned in the path to the spinal surgical target site.
11. The method of claim 1, further comprising the step of receiving the ultrasound signals back at the transducer after the ultrasound signals reflect off the at least one of nerve tissue and vasculature proximate the surgical instrument.
12. The method of claim 11, wherein the transducer is an array transducer and the steps of emitting ultrasound signals and receiving ultrasound signals comprise emitting and receiving ultrasound signals from the array transducer.
13. The method of claim 12, wherein the emitting of the ultrasound signals includes emitting the ultrasound signals from multiple elements of the array transducer arranged in a circular pattern about a distal end of the surgical instrument.
14. The method of claim 1, wherein the indicating on the display of the position of the instrument relative to the detected at least one of nerve tissue and vasculature includes displaying an ultrasound image resulting from the ultrasound testing on the display and displaying a position indicator indicating the position of the surgical instrument on the ultrasound image.
17. A method for guiding surgical instrumentation through anatomy of a subject while creating an operative corridor to a spinal surgical target site while the subject is positioned in a lateral, decubitus position, the method comprising:
advancing an instrument to the spinal surgical target site, the instrument equipped with at least one instrument electrode and at least one ultrasound transducer, wherein the advancing of the at least one instrument comprises establishing the operative corridor along a lateral, trans- psoas path from an incision site, through non-bone soft tissue, to the surgical target site; and while advancing the instrument to the surgical target site:
emitting an electrical stimulation signal from the at least one instrument electrode; emitting an ultrasound signal from the at least one ultrasound transducer; receiving an evoked neuromuscular response in a neuromuscular recording electrode in relation to the stimulation signal from the at least one instrument electrode indicative of a proximity of the instrument to nerve tissue;
receiving the emitted ultrasound signal from the at least one ultrasound transducer;
processing the received ultrasound signal in a control unit to generate a viewable image of a location of nerve tissue relative to the at least one ultrasound transducer, wherein the location of the nerve tissue is derived from the received ultrasound signal and acoustical characteristics of the nerve tissue; displaying the viewable image; indicating the proximity of the instrument to nerve tissue; determining whether to adjust the lateral, trans-psoas path to the spinal target site if nerve tissue is positioned within the path to the surgical target site, the determining based on at least the indication of the proximity of the instrument to nerve tissue; and adjusting the lateral trans-psoas path to the spinal target site upon a determination that nerve tissue is positioned within the path to the surgical target site. 

18. A method for guiding surgical instrumentation through anatomy of a subject while creating an operative corridor to a spinal surgical target site while the subject is positioned in a lateral, decubitus position, the method comprising: advancing an instrument to the spinal surgical target site, the instrument equipped with at least one instrument electrode and at least one ultrasound transducer, wherein the advancing of the at least one instrument comprises establishing the operative corridor along a lateral, trans- psoas path from an incision site, through non-bone soft tissue, to the surgical target site; and while advancing the instrument to the surgical target site: emitting an electrical stimulation signal from the at least one instrument electrode; emitting an ultrasound signal from the at least one ultrasound transducer, the ultrasound signal is emitted in a circular pattern providing for 360° radial imaging of surrounding tissue; receiving an evoked neuromuscular response in a neuromuscular recording electrode in relation to the stimulation signal from the at least one instrument electrode indicative of a proximity of the instrument to nerve tissue; receiving the emitted ultrasound signal from the at least one ultrasound transducer; processing the received ultrasound signal in a control unit to generate a viewable image of a location of nerve tissue relative to the at least one ultrasound transducer, wherein the location of the nerve tissue is derived from the received ultrasound signal and acoustical characteristics of the nerve tissue; displaying the viewable image; indicating the proximity of the instrument to nerve tissue; determining whether to adjust the lateral, trans-psoas path to the spinal target site if nerve tissue is positioned within the path to the surgical target site, the determining based on at least the indication of the proximity of the instrument to nerve tissue; and adjusting the lateral trans-psoas path to the spinal target site upon a determination that nerve tissue is positioned within the path to the surgical target site. 
1. A method for safely avoiding nerve tissue during access to a spinal surgical target site at the anterior column of the spine of a patient positioned in a lateral, decubitus position during surgery, comprising
(a) advancing an instrument to the spinal surgical target site, the instrument equipped with at least one instrument electrode and at least one ultrasound transducer, wherein the advancing of the at least one instrument comprises establishing the operative corridor along a lateral, trans-psoas path from an incision site, through non-bone soft tissue, to the surgical target site at the anterior column of the spine;
(b) emitting an electrical stimulation signal from the at least one instrument electrode while advancing the instrument to the spinal surgical target site and while establishing the operative corridor;
(c) emitting an ultrasound signal from the at least one ultrasound transducer while advancing the instrument along the lateral, trans-psoas path from the incision site, through non-bone soft tissue, to the spinal surgical target site and while establishing the operative corridor, said ultrasound signal is emitted in a circular pattern providing for 360° radial imaging of the surrounding tissue;
(d) receiving an evoked neuromuscular response in a neuromuscular recording electrode in relation to the stimulation signal from the at least one instrument electrode indicative of the proximity of the instrument to nerve tissue;
(e) receiving the emitted ultrasound signal from the at least one ultrasound transducer;
(f) processing the received ultrasound signal in a control unit to generate a viewable image of the location of nerve tissue relative to the at least one ultrasound transducer while advancing the instrument along the lateral, trans-psoas path from the incision site, through non-bone soft tissue to the spinal surgical target site, wherein the location of the nerve tissue is derived from the received ultrasound signal and the acoustical characteristics of the nerve tissue; and
(g) displaying (1) the viewable image and (ii) an indication of the proximity of the instrument to nerve tissue such that the lateral, trans-psoas path to the spinal surgical target site at the anterior column of the spine can be adjusted if nerve tissue is positioned in the path to the spinal surgical target site.
4. The method of claim 1, wherein said ultrasound transducer is located at a distal end of said instrument and is configured to transmit ultrasound signals through body tissue to nerve tissue near the surgical instrument during surgical access.
5. (Previously Presented) The method of claim 4, wherein the ultrasound transducer is further configured to receive ultrasound signals after they reflect off at least the nerve tissue adjacent to the surgical instrument.
6. (Previously Presented) The method of claim 5, wherein the ultrasound transducer is an array transducer.
7. (Previously Presented) The method of claim 6, wherein the ultrasound transducer includes multiple elements arranged in a circular pattern about the distal end of the surgical instrument.


 


Regarding to instant claim(s) 1, 11-14, and 17-18, patented claim(s) set(s) forth the above-mapped limitations. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 11-14, and 17-18 of the instant application is similar to claims 1 and 4-7 of US Patent 10,299,756.
In addition, claim 1, 17 and 18 recites “while advancing the instrument to the surgical target site” while claim 1 of US Patent 10,299,756 recites “while advancing the instrument along the lateral, trans-psoas path from the incision site, through non-bone soft tissue, to the spinal surgical target site and while establishing the operative corridor, said ultrasound signal is emitted in a circular pattern providing for 360° radial imaging of the surrounding tissue.”
Therefore, claims 1 of US 10,299,765 in essence is a “species” of the generic invention of claims 1, 17, and 18 of the instant application. It has been held that the generic invention is “anticipated” by the “species.” 
The claim under examination is not patentably distinct from the reference claim(s) if the claim under examination is anticipated by the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 1052, 29 USPQ2d 2010, 2015-16 (Fed. Cir. 1993).
Reasons for Allowable Subject Matter
The following is an examiner’s statement of reasons for indicating allowable subject matter:
The following prior art previously made of record is considered pertinent to the reasons of allowance:
Hering (Us 2004/0092821) teaches an instrument comprising electrode, ultrasound transducer and emitting and receiving electrical stimulation and ultrasound signal ([0063], [0068]).
Bleich (US2006/0089609) discloses nerve stimulation is used to ensure that the neural elements are not in dangerous proximity through a probe with neural stimulation (Fig. 24 [0186]).
Cory (US2006/0085049) discloses combined electrode with ultrasonic transducer, wherein the transducers obtain ultrasound images of tissues, including nerve ([0215])
However, the prior art previously and currently made of record fails to disclose or make obvious the limitation “surgical sites being anterior column of the spine and creating a corridor along a lateral, trans-psoas path from an incision site, through non-bone soft tissue” and “displaying both image of location of the nerve tissue along with an indication of the proximity of the instrument to nerve tissue in the lateral, trans-psoas path from evoked neuromuscular response” in combination with the rest of the limitations of independent claim(s) 1 and 17-18.  There is no reason absent hindsight to have combined and modified teachings of the cited references before the effective filing date of the claimed invention for a user, in order to produce the claimed invention.  Furthermore, such a configuration allows to improve spinal surgical procedures using ultrasound and electrode monitoring with neurophysiological testing ([0068]) advantages claimed by present invention.
Therefore, claim(s) 1 and 17-18 overcome(s) previously and currently cited prior art and is/are found to be allowable when amended to overcome double patenting rejection. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA J PARK whose telephone number is (571)270-1788. The examiner can normally be reached Monday-Thursday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 408-918-9701. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICIA J PARK/Primary Examiner, Art Unit 3793